Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Britton on 6/14/2022.

The application has been amended as follows: 
Claim 1, line 8: “the liquid level detection structures…”
Claim 1, line 10: “another end of the detection part…”
Claim 3, line 2: “the liquid level detection structures comprise…”
Claim 3, lines 4-5: “the liquid level detection structures form…”
Claim 4, line 2: “the liquid level detection structures comprise…”
Claim 6, line 2: “the liquid level detection structures comprise…”
Claim 9, lines 3-4: “the at least one group of the liquid level detection structures, the liquid level detection structures include…” 

Allowable Subject Matter
Claims 1, 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Lee (US20170233931). Lee fails to teach/disclose all of the limitations of independent claim 1, including the following limitations: “one end of the detection part is inserted into the container in a sealed manner, and another end of the detection part is in contact with the conducting part to conduct the circuit when the container is placed in the mounting part, and is separated from the conducting part to disconnect the circuit when the container is taken out from the mounting part”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711